Title: To Benjamin Franklin from Poliange, 29 September 1780
From: Poliange, Mademoiselle —— de
To: Franklin, Benjamin


Monsieur
Paris rue des Sts. peres no. 59 Le 29 7bre. 1780/.
Vous n’avez Sans doute pas reçu la lettre que j’eus Lhonneur de vous adresser le 18 aout dernier dans laquelle je vous rapellais les promesses que vous eutes la bonté de me faire verballement au mois de juin a loccasion de mr. vigeral mon parent pris par les anglais le 5 mars 1778 sur un Corsaire americain, et duquel Sa famille desireroit avoir des nouvelles. La reputation que vous vous etes acquise, la place que vous occupez, tout me prouve que vous etes trop honnete pour differer plus longtems de minstruire du succes de vos recherches si Cette lettre vous parvient Comme je n’en doute pas. Dans le Cas ou elle resterait encore Sans réponce, je Concluerai que nos usages vous Sont inconnus, et que Ceux de votre nation sont tout à fait differends. Je Concluerai encore qu’on est bien malheureux dexposer Sa vie pour defendre la liberté d’autrui, si Ce Sacrifice doit etre paié par loubli Le plus affligeant pour une ame Sensible. Pardon Monsieur, Cest une femme qui parle et qui se Connait bien peu en matiere de guerre. Cest de plus une femme française, et mon Sexe dans ce païs Saccoutume tres difficilement a Ce qui peut blesser Son amour propre votre silence est dans Ce Cas par rapport a moy et jose esperer que Cette légere Considération jointe à tant dautres que je ne vous Suggere point, mais que vous ferez Sans doute, vous engagera enfin à m’honorer d’un mot de reponse. C’est dans Cet espoir que jai Lhonneur detre avec un profond respect Monsieur Votre tres humble et tres obeïssante servante
DE Poliange./.
 
Notation: De Poliange, Paris 29. 7bre. 1780.
